SCHWARTZ, Chief Judge
(dissenting).
While the actions of the defendant may well have given rise to a founded suspicion that he had committed some offense in the immediate past, they gave no indication whatever that he was about to engage in criminal conduct in the near future, as is required to sustain a charge of loitering and prowling. D.A. v. State, 471 So.2d 147 (Fla. 3d DCA 1985). As in the highly similar cases of Springfield v. State, 481 So.2d 975 (Fla. 4th DCA 1986) and Chamson v. State (Fla. 3d DCA Case no. 86-2862, opinion filed, June 21, 1988), the loitering and prowling arrest was therefore invalid and the contraband seized from the defendant’s person as a result should have been suppressed.